Citation Nr: 0707183	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's claims folder was permanently transferred to 
the jurisdiction of the VARO in Detroit, Michigan in October 
2006 as information was received that the veteran had 
relocated to Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's claims file reveals that the 
veteran requested a Travel Board hearing which has not been 
scheduled.  Accordingly, this matter is not ready for 
appellate disposition.

In July 2004, the veteran requested a Travel Board hearing at 
the St. Petersburg RO.  In October 2004 and November 2004, 
letters were mailed to the veteran acknowledging his pending 
hearing request.  The veteran replied to the November 2004 
letter, checking the box that read, "I still desire a Travel 
Board hearing before a member of the Board of Veterans' 
Appeals sitting at the Regional Office."   An October 2006 
deferred rating decision indicates that the St. Petersburg 
VARO was permanently transferring the veteran's claims folder 
to the Detroit VARO pursuant to a request from the veteran's 
accredited representative.  It was noted that the veteran now 
lived in Michigan and had requested a Board Travel Board 
hearing.  The veteran's claims folder was then transferred; 
however, according to the veteran's claims file, this hearing 
was not conducted and there is no indication in the record 
that the Travel Board hearing request has been withdrawn.

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the veteran for a personal 
hearing before a Veterans Law Judge 
sitting at the Detroit VARO.  The veteran 
and his representative should be notified 
of the date and time of the hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

